SDNY CM/ECF NextGen Version 1.2-SDNY CM/ECF NextGen Version 1.2                                  https://nysd-ecf.sso.dcn/doc1/127128518825
                          Case 1:20-cv-11063-SHS Document 10 Filed 02/12/21 Page 1 of 2




                                                                                                        25 Main Street
                                                                                                        Court Plaza North, Suite 501
                                                                                                        Hackensack, N J 07601-7082
                   G R E G O R Y D. M I L L E R                                                         T 201.287.2460 F 201.489.04
                   PARTNER
                   (201) 287-2474
                   gregory.miller@rivkin.com
                                                                     February 11, 2021

                   VIA ECF
                   Hon. Sidney H. Stein
                   United States District Court
                   Southern District of New York                                         MEMO ENDORSED p. 2
                   500 Pearl Street
                   New York, NY 10007

                             Re:           Alkem Laboratories Ltd. et al v. Deva Holdings A.S.
                                           Docket No. 1:20-cv-11063-SHS
                                           RR File No.: 420-8

                   Dear Judge Stein:

                           This firm represents Plaintiffs Alkem Laboratories Ltd. and Ascend Laboratories, LLC in t
                   above-referenced matter.                                                   actices, we write to requ
                   an adjournment of the initial pretrial conference currently scheduled for February 19, 2021, for six
                   days to April 20, 2021.

                           On December 30, 2020, the day we filed the Complaint, we sent a request for a waiver of servi
                   to Defendant Deva Holdings A.S. Because Defendant is a Turkish entity, its response is not due un
                   February 28, 2021, nine days after the current date set for the initial conference. We therefo
                   respectfully request that the conference be adjourned for sixty days to give Defendant sufficient time
                   respond to the waiver request or, if Defendant does not waive service, to give us time thereafter to ser
                   process on Defendant in Turkey.



                             We thank the Court for its consideration in this matter.

                                                                     Respectfully submitted,

                                                                     RIVKIN RADLER LLP

                                                                     s/ Gregory D. Miller

                                                                     Gregory D. Miller

                   Cc. All counsel of record (via ECF)


1 of 1                                                                                                                  2/12/2021, 8:19 AM
  Case 1:20-cv-11063-SHS Document 10 Filed 02/12/21 Page 2 of 2
The conference is adjourned to April 20, 2021, at 10:00 a.m.

Dated: New York, New York
       February 12, 2021
